EXHIBIT 10.1

Grant No.                     

 

       

Kerr’s Copy

       

Company’s Copy

ARBITRON INC.

2008 EQUITY COMPENSATION PLAN

PERFORMANCE-BASED DEFERRED STOCK UNIT AGREEMENT

To William T. Kerr:

Arbitron Inc. (the “Company”) has granted you (the “Grant”) deferred stock units
as set forth on Exhibit A to this Agreement (the “DSUs”) under its 2008 Equity
Compensation Plan (the “Plan”), subject to the Vesting Schedule and requirements
specified on Exhibit A.

The Grant is subject in all respects to the applicable provisions of the Plan.
This Agreement does not cover all of the rules that apply to the Grant under the
Plan, and the Plan defines any capitalized terms in this Agreement that this
Agreement does not define.

In addition to the Plan’s terms and restrictions, the following terms and
restrictions apply:

 

Vesting Schedule    The Grant becomes nonforfeitable (“Vested”) as to some or
all of the DSUs only as provided on Exhibit A. Distribution    You will receive
a distribution of shares (the “Shares”) of Company common stock (“Common Stock”)
equivalent to your DSUs as follows:   

One-quarter of the initial DSUs within 45 days following each anniversary of the
Date of Grant, provided that (i) no DSUs will be paid before they vest, (ii) no
DSUs will be paid until 30 days after you have a separation from service, except
as the Plan may otherwise require, and (iii) all DSUs will be distributed within
30 days after and if your employment ends as a result of your death or
Disability (as the latter is defined in your Amended and Restated Executive
Employment Agreement with the Company dated February 8, 2011 (the “Employment
Agreement”)), provided that the Disability will only accelerate the payment
schedule if it also satisfies the definition of Disability under Section 409A of
the Code.

  

Each date on which you receive a distribution of Shares pursuant to the
foregoing is referred to as a “Distribution Date.”

Limited Status    You understand and agree that the Company will not consider
you a shareholder for any purpose with respect to the Shares, unless and until
the Shares have been issued to you on the Distribution Date(s). You will,
however, receive dividend equivalents (“Dividend Equivalent Rights”) with
respect to the Vested DSUs, measured using the Shares they represent, with the
amounts convertible into full or fractional additional Vested DSUs based on
dividing the dividends by the Fair Market Value (as defined in the Plan) as of
the date of dividend distribution and holding the resulting additional Vested
DSUs for distribution as provided for the DSUs with respect to which they were
issued. Voting    DSUs cannot be voted. You may not vote the Shares unless and
until the Shares are distributed to you.



--------------------------------------------------------------------------------

Transfer Restrictions and Forfeiture    Except as otherwise provided in this
paragraph, you may not sell, assign, pledge, encumber, or otherwise transfer any
interest (“Transfer”) in the Shares until the Shares are distributed to you.
Notwithstanding the foregoing, the DSUs (or a portion thereof) may be
transferred pursuant to a gratuitous transfer by you to or for the benefit of
any immediately family member or family trust if, with respect to such proposed
transferee, the Company would be eligible to use a Form S-8 for the registration
of the sale of the Shares under the Securities Act of 1933, as amended. In
connection with such gratuitous transfer, the Company may condition such
transfer upon the receipt from you and such permitted transferee of a written
instrument in form and substance satisfactory to the Company confirming that
such transferee will be bound by all of the terms and conditions of the DSUs
and, in the event the Company does not require such an agreement, the transferee
will nonetheless be subject to the terms and conditions of the DSUs. Any other
attempted Transfer that precedes the Distribution Date for such Shares is
invalid.    Unless the Administrator determines otherwise at any time or Exhibit
A provides otherwise, if your service with the Company terminates for any reason
before all of your DSUs are Vested, then you will forfeit such unvested DSUs
(and the Shares to which they relate) to the extent that such DSUs do not
otherwise vest as a result of the termination. The forfeited DSUs will then
immediately revert to the Company. You will receive no payment for DSUs that you
forfeit. Additional Conditions to Receipt    The Company may postpone issuing
and delivering any Shares for so long as the Company determines to be advisable
to satisfy the following:   

its completing or amending any securities registration or qualification of the
Shares or its or your satisfying any exemption from registration under any
Federal or state law, rule, or regulation;

  

its receiving proof it considers satisfactory that a person or entity seeking to
receive the Shares after your death is entitled to do so;

  

your complying with any requests for representations under the Grant and the
Plan; and

  

its or your complying with any federal, state, or local tax withholding
obligations.

Taxes and Withholding    The DSUs provide tax deferral, meaning that they are
not taxable to you for income tax purposes until you actually receive Shares on
or around each Distribution Date. You will then owe taxes at ordinary income tax
rates as of each Distribution Date at the Shares’ value.    The Company is
required to withhold (in cash from salary or other amounts owed you) the
applicable percentage of the value of the Shares on the Distribution Date,
regardless of whether you sell them. If the Company does not choose to do so,
you agree to arrange for payment of the withholding taxes and/or confirm that
the Company is arranging for appropriate withholding. You will be subject to
Social Security and Medicare taxation as you vest in the DSUs, and the preceding
provisions will apply to those taxes as though the vesting date were a
Distribution Date. Additional    If you receive Shares at a time when the
Company does not have a current registration

 

- 2 -



--------------------------------------------------------------------------------

Representations from You    statement (generally on Form S-8) under the Act that
covers issuances of Shares to you, you must comply with the following before the
Company will release the Shares to you.    You must:   

represent to the Company, in a manner satisfactory to the Company’s counsel,
that you are acquiring the Shares for your own account and not with a view to
reselling or distributing the Shares; and

  

agree that you will not sell, transfer, or otherwise dispose of the Shares
unless:

  

a registration statement under the Act is effective at the time of disposition
with respect to the Shares you propose to sell, transfer, or otherwise dispose
of; or

  

the Company has received an opinion of counsel or other information and
representations it considers satisfactory to the effect that, because of Rule
144 under the Act or otherwise, no registration under the Act is required.

Additional Restriction    You will not receive the Shares if issuing the Shares
would violate any applicable federal or state securities laws or other laws or
regulations. No Effect on Employment or Other Relationship    Nothing in this
Agreement restricts the Company’s rights or those of any of its affiliates to
terminate your employment or other relationship at any time, with or without
cause. The termination of your relationship, whether by the Company or any of
its affiliates or otherwise, and regardless of the reason for such termination,
has the consequences provided for under the Plan and any applicable employment
or severance agreement or plan. No Effect on Running Business    You understand
and agree that the existence of the DSU will not affect in any way the right or
power of the Company or its stockholders to make or authorize any adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issuance of bonds, debentures, preferred or other stock, with preference ahead
of or convertible into, or otherwise affecting the Company’s common stock or the
rights thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether or not of a similar character to those described
above. Section 409A    This Agreement is intended to comply with the
requirements of Section 409A of the Internal Revenue Code and must be construed
consistently with that section. Notwithstanding anything in the Plan or this
Agreement to the contrary, if the Vested portion is increased in connection with
your “separation from service” within the meaning of Section 409A, as determined
by the Company), other than due to death, and if (x) you are then a “specified
employee” within the meaning of Section 409A at the time of such separation from
service (as determined by the Company, by which determination you agree you are
bound) and (y) the payment under such accelerated DSUs will result in the
imposition of additional tax under Section 409A if paid to you within the six
month period following your separation from service, then the payment under such
accelerated DSUs will not be made until the earlier of (i) the date six months
and one day following the date of your separation from service or (ii) the 10th
day after your date of death, and will be paid within 10 days thereafter.
Neither the Company nor you shall have the right to accelerate or defer the
delivery of any such payments or

 

- 3 -



--------------------------------------------------------------------------------

   benefits except to the extent specifically permitted or required by Section
409A. In any event, the Company makes no representations or warranty and shall
have no liability to you or any other person, if any provisions of or payments
under this Agreement are determined to constitute deferred compensation subject
to Code Section 409A but not to satisfy the conditions of that section.
Unsecured Creditor    This Agreement creates a contractual obligation on the
part of the Company to make payment under the DSUs credited to your account at
the time provided for in this Agreement. Neither you nor any other party
claiming an interest in deferred compensation hereunder shall have any interest
whatsoever in any specific assets of the Company. Your right to receive payments
hereunder is that of an unsecured general creditor of Company. Governing Law   
The laws of the State of Delaware will govern all matters relating to this
Agreement, without regard to the principles of conflict of laws. Notices    Any
notice you give to the Company must follow the procedures then in effect. If no
other procedures apply, you must send your notice in writing by hand or by mail
to the office of the Company's Secretary. If mailed, you should address it to
the Company's Secretary at the Company's then corporate headquarters, unless the
Company directs participants to send notices to another corporate department or
to a third party administrator or specifies another method of transmitting
notice. The Company and the Administrator will address any notices to you at
your office or home address as reflected on the Company's personnel or other
business records. You and the Company may change the address for notice by like
notice to the other, and the Company can also change the address for notice by
general announcements to participants. Plan Governs    Wherever a conflict may
arise between the terms of this Agreement and the terms of the Plan, the terms
of the Plan will control.

 

 

ARBITRON INC.

Date:                             

  By:  

 

 

- 4 -



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

I acknowledge I received a copy of the Plan. I represent that I have read and am
familiar with the Plan’s terms. I accept the Grant subject to all of the terms
and provisions of this Agreement and of the Plan under which the Grant is made,
as the Plan may be amended in accordance with its terms. I agree to accept as
binding, conclusive, and final all decisions or interpretations of the
Administrator concerning any questions arising under the Plan with respect to
the Grant.

 

Date:                                         

   

 

   

William T. Kerr

NO ONE MAY SELL, TRANSFER, OR DISTRIBUTE THE SECURITIES COVERED BY THE GRANT
WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATING THERETO OR AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY OR OTHER INFORMATION AND REPRESENTATIONS
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

 

- 5 -



--------------------------------------------------------------------------------

Grant No.                     

Arbitron Inc.

2008 Equity Compensation Plan

Performance-Based Deferred Stock Unit

Exhibit A

Recipient Information:

 

Name:

       William T. Kerr  

Signature:X

      

 

 

Grant Information:

 

DSUs:

 

 

      Date of Grant:   

 

  

 

Vesting Schedule   

Performance Condition

  

The Grant will expire without Vesting if the one-year performance goal (the
“Performance Goal”) is not satisfied by the first anniversary of the Date of
Grant. The Compensation Committee will have the full and sole discretion to
determine whether the Company has met the Performance Goal and how each of its
components is calculated. The Performance Goal is specified on Schedule I to
this Exhibit A.

Service Condition

  

If the Performance Goal is met, the Grant is Vested as to one-fourth of the DSUs
on each of the four one year anniversaries of the Date of Grant (each a “Vesting
Date”), assuming you remain an individual service provider to the Company
through those dates.

Special Acceleration    If your employment with the Company and all Subsidiaries
ends by death or Disability, the DSUs will vest in full.    If your employment
ends on a termination without Cause or Retirement (each as determined under
Section 6(b) of the Employment Agreement and as defined in Section 6(e) thereof)
and the Performance Goal is met, any unvested portions of the DSUs will be
treated as fully vested and will continue to be paid out according to the
schedule in Distributions in the Grant agreement.    If your employment ends
with your resignation other than under a Retirement, you will immediately
forfeit any unvested DSUs and the Shares to which they relate and any vested
DSUs will continue to be paid out according to the schedule in Distributions in
the Grant Agreement.    If your employment ends on a termination by the Company
for Cause, you will immediately forfeit all DSUs and the Shares to which they
relate.

 

- 6 -



--------------------------------------------------------------------------------

   Any acceleration of vesting under this Employment Termination section is
subject, as applicable, to Section 4(c)(iii)(e) of the Employment Agreement and
to the release requirement of Section 6(d) of the Employment Agreement. Change
in Control    If a Change in Control Event (as defined in the Plan) occurs
before the first anniversary of the Date of Grant, the Performance Goal will be
deemed to have been met.    If a Change in Control Event (as defined in the
Plan) occurs before the final Distribution Date and the Change in Control Event
also would be an event described in Treas. Reg. Section 1.409A-3(i)(5), any
unvested DSUs you then hold will fully Vest. A Change in Control Event that does
not comport with that regulation will not cause full Vesting unless otherwise
permitted by Section 409A. The payment will be in cash (unless the Board
determines otherwise) equal to the value per share of the consideration received
in the Change in Control Event multiplied by the number of DSUs, at which point
the DSUs will expire without further obligation to you. The Board will have the
authority to value any consideration received in the Change in Control Event to
the extent neither cash nor readily marketable securities.

 

- 7 -